Case 20-12166-pmm           Doc 15      Filed 06/19/20 Entered 06/19/20 11:06:18                  Desc Main
                                       Document      Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

   In re:                                               Chapter 13

                     Y oan Henriquez


                                     Debtor(s)          Bankruptcy No. 20-12166PMM

                    CHAPTER 13 STANDING TRUSTEE'S CERTIFICATION
                   PURSUANT TO 11 U.S.C. § 1302(c), 1106(a)(3) AND 1106(a)(4)

           AND NOW comes, SCOTT F. WATERMAN, ESQUIRE, Chapter 13 standing trustee,
   and certifies as follows:

             I am administering the above-captioned case.

           I have, to the best of my ability, investigated the acts, conduct, assets, liabilities and
   financial condition of debtor(s) and the operation of the business of debtor(s), and believe it is
   (desirable) (undesirable) for the business to continue.

            Furthermore, in connection with my investigation, I have not ascertained any fact
   pertaining to fraud, dishonesty, incompetence, misconduct, mismanagement or irregularity in the
   management of the affairs of debtor(s) or to a cause of action available to the estate (and which
   relates specifically to the business of debtor(s)) except as may be hereinafter set forth.



                                                                       Respectfully submitted,



   Date:    \o- \Q '<..<Yt.O                                      ~9~
                                                                      Scott F. Waterman, Esquire
                                                                      Chapter 13 Standing Trustee
                                                                      2901 St. Lawrence Avenue
                                                                      Reading, PA 19606-0410
                                                                      Telephone: (610) 779-1313
